***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      THERESA MASELLI v. REGIONAL SCHOOL
          DISTRICT NUMBER 10 ET AL.
                  (AC 41809)
                       Alvord, Elgo and Norcott, Js.

                                  Syllabus

The plaintiff, as next friend of her minor daughter, M, sought to recover
   damages from, inter alia, the defendant soccer coach and physical educa-
   tion teacher, S, for injuries that M suffered when S kicked a soccer ball
   that struck M in the face during a soccer scrimmage at the school M
   attended. The plaintiff’s complaint alleged claims against S of assault and
   battery, intentional infliction of emotional distress, negligent infliction
   of emotional distress and negligence, as well as claims of negligence
   and recklessness against the other defendants, the regional school dis-
   trict, the superintendent of schools and the school’s principal. The trial
   court granted the defendants’ motion for summary judgment, concluding
   that the plaintiff’s negligence claims against all of the defendants were
   barred by governmental immunity pursuant to statute (§ 52-557n (a) (2)
   (B)) because the plaintiff failed to establish any of the three prongs
   of the identifiable person-imminent harm exception to governmental
   immunity. The court further concluded that the plaintiff’s claims of
   assault and battery and recklessness failed as a matter of law. The court
   rendered judgment for the defendants, and the plaintiff appealed to this
   court. Held that the trial court properly granted the defendants’ motion
   for summary judgment and rendered judgment for the defendants, and,
   because the court’s memorandum of decision fully addressed the argu-
   ments raised in this appeal, this court adopted the trial court’s memoran-
   dum of decision as a proper statement of the facts and applicable law
   on the issues.
            Argued March 10—officially released July 7, 2020

                            Procedural History

   Action to recover damages for, inter alia, assault and
battery, and for other relief, brought to the Superior
Court in the judicial district of Hartford, where the
court, Robaina, J., granted the defendants’ motion for
summary judgment and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
  Peter C. White, with whom was A. Paul Spinella, for
the appellant (plaintiff).
  Ashley A. Noel, with whom, on the brief, was Kevin
R. Kratzer, for the appellees (defendants).
                         Opinion

   PER CURIAM. The plaintiff, Theresa Maselli, as next
friend of her minor daughter, Angelina Maselli,1 appeals
from the summary judgment rendered by the trial court
in favor of the defendants, Regional School District
Number 10, which serves the towns of Burlington and
Harwinton; its superintendent, Alan Beitman; the princi-
pal of Har-Bur Middle School (middle school), Kenneth
Smith; and Robert Samudosky, a physical education
teacher at the middle school and the coach of the girls
soccer team. The plaintiff claims that the court improp-
erly granted the defendants’ motion for summary judg-
ment because (1) a jury reasonably could have con-
cluded that Samudosky intended to batter Angelina
when he kicked a ball during soccer practice that struck
her, (2) a jury reasonably could have concluded that
Samudosky is liable for battery for acting wantonly or
recklessly when he kicked the ball, (3) the court improp-
erly concluded that the defendants were entitled to gov-
ernmental immunity pursuant to General Statutes § 52-
557n (a) (2) (B)2 because the defendants had a duty to
act and Angelina was an identifiable person to which the
imminent harm exception to governmental immunity
applied, and (4) the court improperly applied the gov-
ernmental immunity analysis by considering whether
Angelina was a member of an identifiable class of poten-
tial victims.3 We disagree and, accordingly, affirm the
judgment of the trial court.
   The court’s memorandum of decision and the record
reveal the following relevant facts and procedural his-
tory. On October 28, 2013, Angelina, who was twelve
years of age and in the seventh grade, was participating
in a girls soccer practice that was coached by Samu-
dosky at the middle school. During the practice, the
team, which consisted of twenty-four middle school-
aged girls, was split into four smaller teams, each con-
sisting of six players. Samudosky participated as a mem-
ber of one of the teams. Thereafter, the teams engaged
in scrimmages inside the gymnasium of the middle
school.
   At some point during the practice, Angelina and
Samudosky were on opposing teams. Angelina was an
offensive player, and Samudosky was playing defense.
During the scrimmage, Samudosky had the ball in his
defensive end while Angelina and her teammates
approached to challenge him from about six feet away.
In an effort to clear the ball from his defensive end,
Samudosky looked down and kicked the dodge ball
that the team was using to play. The ball hit Angelina
in the face, causing her to become ‘‘tingly . . . dizzy
. . . and [fall] to the ground.’’ Angelina also suffered
from a nosebleed as a result of being hit with the ball.
At this time, the scrimmage stopped. Thereafter, Samu-
dosky instructed Angelina to go to the girls locker room
to clean her bloody nose. Angelina returned and partici-
pated in the remainder of practice. Samudosky did not
inform the plaintiff of the incident.
  At the conclusion of practice, Angelina was taken
home by a friend. Before Angelina could tell the plaintiff
what happened, the plaintiff ‘‘took one look at her and
asked her . . . ‘[w]hat the hell happened to you?’ ’’
Thereafter, Angelina informed the plaintiff of the events
that had occurred at practice that day. Two days later,
the plaintiff took Angelina to Unionville Pediatrics,
which referred Angelina to Elite Sports Medicine, where
she saw a physician. Subsequently, Angelina was diag-
nosed with a concussion. Due to the severity of her
symptoms related to the concussion, she did not attend
school full-time until January, 2014.
  On November 8, 2013, the plaintiff called the middle
school, spoke to the principal, Smith, and requested
that Smith investigate the cause of Angelina’s injury.
On November 15, 2013, when no investigation had been
conducted, the plaintiff called Beitman, the superinten-
dent of schools. Beitman, along with Smith, interviewed
each member of the girls soccer team and confirmed
the events of the incident. As a result of this incident,
Angelina transferred to Kingswood Oxford School in
West Hartford at the start of the next school year, where
she repeated the seventh grade. Angelina continues to
have nosebleeds and headaches on a regular basis,
which the plaintiff described as ‘‘humiliating.’’
  The plaintiff commenced this action by way of a writ
of summons and complaint on September 8, 2015. On
July 13, 2016, the plaintiff filed an amended complaint,
asserting six claims against the defendants. Counts one
through four, alleging assault and battery, intentional
infliction of emotional distress, negligent infliction of
emotional distress, and negligence, are against only
Samudosky. Counts five and six, which allege negli-
gence and recklessness, respectively, are against all of
the defendants. The plaintiff sought monetary damages,
punitive damages, attorney’s fees and costs, and such
other legal and equitable relief as the court deemed just
and proper.
   On August 25, 2017, the defendants moved for sum-
mary judgment as to all counts of the plaintiff’s com-
plaint. The memorandum of law in support of the defen-
dants’ motion sets forth that (1) the plaintiff’s claims
of negligent assault and battery, negligent infliction of
emotional distress, and negligence are barred by the
doctrine of governmental qualified immunity, (2) to the
extent that the doctrine of governmental qualified
immunity did not apply to Samudosky, the claims of
negligent assault and battery, negligent infliction of
emotional distress, and negligence fail as a matter of
law, (3) Samudosky’s conduct was not extreme and
outrageous, (4) the claim as to assault and battery fails
as a matter of law, and (5) the plaintiff’s claim of reck-
lessness fails as a matter of law, and the defendants’
allegedly reckless conduct was not the cause of
Angelina’s injuries.
   On January 29, 2018, the court, Robaina, J., heard
oral argument concerning the defendants’ motion. On
June 11, 2018, the court issued a memorandum of deci-
sion granting the defendants’ motion for summary judg-
ment. The court held that the plaintiff’s negligence
claims against all the defendants are barred by govern-
mental immunity because the plaintiff failed to establish
any of the three prongs of the identifiable person-immi-
nent harm exception set forth in St. Pierre v. Plainfield,
326 Conn. 420, 435, 165 A.3d 148 (2017). The court also
held that the plaintiff’s claims of negligent assault and
battery and recklessness fail as a matter of law. This
appeal followed.
   Our examination of the record on appeal, and the
briefs and arguments of the parties, persuades us that
the judgment of the trial court should be affirmed.
Because the court’s memorandum of decision fully
addresses the arguments raised in the present appeal,
we adopt its thorough and well reasoned decision as a
proper statement of the facts and applicable law on
these issues. See Maselli v. Regional School District
No. 10, Superior Court, judicial district of Hartford,
Docket No. CV-XX-XXXXXXX-S (June 11, 2018) (reprinted
at 198 Conn. App.      ,    A.3d     ). It would serve no
useful purpose for us to repeat the discussion contained
therein. See, e.g., Woodruff v. Hemingway, 297 Conn.
317, 321, 2 A.3d 857 (2010); Royal Indemnity Co. v.
Terra Firma, Inc., 287 Conn. 183, 189, 947 A.2d 913
(2008); Lachowicz v. Rugens, 119 Conn. App. 866, 870,
989 A.2d 651, cert. denied, 297 Conn. 901, 994 A.2d
1287 (2010).
      The judgment is affirmed.
  1
     We refer in this opinion to Theresa Maselli as the plaintiff and to her
minor child as Angelina.
   2
     General Statutes § 52-557n (a) (2) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall not be
liable for damages to person or property caused by . . . (B) negligent acts
or omissions which require the exercise of judgment or discretion as an
official function of the authority expressly or impliedly granted by law.’’
   3
     At oral argument before this court, the plaintiff abandoned her claim
that a reasonable juror could conclude that Samudosky’s conduct rose to
the level of being extreme and outrageous, which is necessary to establish
the plaintiff’s claim of intentional infliction of emotional distress.